Case 1:20-cv-00033-MJT-KFG Document 6 Filed 04/06/21 Page 1 of 1 PageID #: 25




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


RAYMOND AIGBEKAEN,                               §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:20-CV-33
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Defendant.                       §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Raymond Aigbekaen, proceeding pro se, filed this lawsuit. The court referred this
matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for consideration

pursuant to applicable laws and orders of this court. The magistrate judge has submitted a Report

and Recommendation of United States Magistrate Judge recommending that this lawsuit dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record and

pleadings. No objections were filed to the magistrate judge’s Report and Recommendation.
                                             ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report and

Recommendation are correct and the Report of the magistrate judge is ADOPTED as the opinion

of the court.    An appropriate final judgment will be entered. The dismissal of this lawsuit is

based on plaintiff’s failure to provide the court with certain financial information. If plaintiff

wishes to have this case reinstated, he may do so by providing the financial information within 60

days of the date set forth below.


          SIGNED at Beaumont, Texas, this 6th day of April, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
